JS 44 (Rev. 10/20)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
The State of Texas

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

James Murphy, Harris County D.A. Office, 500 Jefferson,

DEFENDANTS

Thirteen Pallets of Industrial Oilfield Hoses and Five Pallets,

af Wieser Mous

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (/f Known)

 

Giorgio Caflisch, Sheehy, Ware & Pappas, P.C. 909

 

 

 

Suiet 600, Houston, Texas 77002; (713) 274-5570 Fannin, Suite 2500, Houston, Texas 77010, (713) 951-101
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
[-]1 US. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State C] 1 Cc] 1 Incorporated or Principal Place | 4 | 4
of Business In This State
[-]2 U.S. Government [-]4 Diversity Citizen of Another State L]2 CT 2 Incorporated and Principal Place C] 5 (])s
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a C] 3 C] 3 Foreign Nation C] 6 C] 6
Foreign Country
IV. NATURE OF SUIT (Place an “Xin One Box Only) Click here for: Nature of Suit Code Descriptions.
CONTRACT _ _TORTS FORFEITURE/PENALTY. ___ BANKRUPTCY _|  __ OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure |_| 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane Oo 365 Personal Injury - of Property 21 USC 881 [|_| 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability [x] 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability C] 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PROPER RIGHT 410 Antitrust
& Enforcement of Judgment Slander Personal Injury |_| 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability |_| 830 Patent 450 Commerce
152 Recovery of Defaulted Liability O 368 Asbestos Personal |_| 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability | 840 Trademark Corrupt Organizations
[_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY |_| 880 Defend Trade Secrets [_] 480 Consumer Credit

350 Motor Vehicle
355 Motor Vehicle

370 Other Fraud
371 Truth in Lending

of Veteran’s Benefits
[] 160 Stockholders’ Suits

Hl

[| 190 Other Contract Product Liability [_] 380 Other Personal
195 Contract Product Liability 360 Other Personal Property Damage
196 Franchise Inj Cc] 385 Property Damage

362 Personal Injury -
Medical Malpractice

Product Liability

[REAL PROPERTY
210 Land Condemnation
220 Foreclosure

230 Rent Lease & Ejectment

 

   

440 Other Civil Rights
441 Voting
442 Employment

Habeas Corpus:
463 Alien Detainee
510 Motions to Vacate

 

240 Torts to Land 443 Housing/ Sentence
245 Tort Product Liability Accommodations 530 General
L] 290 All Other Real Property 445 Amer. w/Disabilities - 535 Death Penalty
Employment Other:
446 Amer. w/Disabilities - 540 Mandamus & Other
Other 550 Civil Rights

7
|

448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of

Confinement

 

 

  
  
    

710 Fair Labor Standards

790 Other Labor Litigation
791 Employee Retirement
Income Security Act

462 Naturalization Application
465 Other Immigration
Actions

 

 

 

Act of 2016

(15 USC 1681 or 1692)

Act | 485 Telephone Consumer
| 720 Labor/Management a : S| Protection Act
Relations |_| 861 HIA A (139580 |_| 490 Cable/Sat TV
740 Railway Labor Act |_| 862 Black Lung (923) 850 Securities/Commodities/
751 Family and Medical |_| 863 DIWC/DIWW (405(g)) Exchange
Leave Act |_| 864 SSID Title XVI 890 Other Statutory Actions
a

865 RSI (405(g)) 891 Agricultural Acts
893 Environmental Matters

|_| 895 Freedom of Information

870 Taxes (U. S. ‘Plaintiff

i | Act
or Defendant) 896 Arbitration
{| 871 IRS—Third Party + 899 Administrative Procedure
IMMIGRATION 26 USC 7609 Act/Review or Appeal of

Agency Decision
| 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original 2 Removed from 3 Remanded from [_]# Reinstated or C4 Transferred from 6 Multidistrict cys Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity).

 

Brief description of cause:
Seizure and forefeiture

 

 

 

 

 

VII. REQUESTED IN ~~ [] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [k]lYyes [No
VIII. RELATED CASE(S)
(S vt ~n
IF ANY “ume JUDGE DOCKET NUMBER
DATE D ZO. SIG F Lp SY OF RECORD
42/16/20 as ia SI

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP

JUDGE

MAG. JUDGE
